DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an NFC receiver” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1, 8, 15-38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
At most the spec discloses as shown in Table 9, fields numbered 7 and 6 of Dyn PRU Info of the field numbered 1 of the PRU Dynamic signal may be assigned as an NFC receiver field. When the fields numbered 7 and 6 have a value of 01, the fields numbered 7 and 6 may indicate that the wireless power receiver 250 includes an NFC communication circuit, that the included NFC communication circuit is not affected by the transmission/reception of wireless power, and that an NFC tag is not detected around the wireless power receiver 250. Alternatively, when the fields numbered 7 and 6 of PRU static have a value of 10, the fields numbered 7 and 6 may signify that the wireless power receiver 250 includes the NFC communication circuit, and that the included NFC communication circuit is affected by the transmission/reception of wireless power or the NFC tag is detected around the wireless power receiver 250. In a case other than the above-described cases, the value of the fields numbered 7 and 6 may be set to 00.

[0195] Accordingly, when the wireless power transmitter 200 receives a PRU static signal of which the NFC receiver field has a value of 10, the wireless power transmitter 200 may re-detect an NFC tag in the power save mode, or may enter the latch fault mode. When the wireless power transmitter 200 receives a PRU static signal of which the NFC receiver field has a value of 01, the wireless power transmitter may perform a subscription process and a charging process.

The signal may be sent at random and does not have a specific format or structure to them as recited by the claims. To be clear, the specs does not commit or recite transmitting a first signal with first information before or then transmitting a third signal with second information. The signal can be sent irrespective of one another based on the tasked assigned by the controller and/or the presence of a NFC device.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shirani-Mehr et al. (US 9,787,366, hereinafter Mehr) in view of Hamada (US 2016/0020831)

Re Claim 1, 8; Mehr discloses 
A wireless power receiver (120) and a method comprising: 
a communication module (Fig. 6, also see  Col 4 Line 35-40, Col 5 line 10col 14 line 43-45); and 

wherein the controller is configured to: identify whether a near-field communication (NFC) tag is detected, (142, Fig. 1) wherein the NFC tag is external to a wireless power transmitter (140) and the wireless power receiver (120), and based on detecting the external NFC tag, transmit, by using the communication module, a power receiving unit (PRU) advertisement signal for establishing a communication connection with the wireless power transmitter, (Col 6 line 45-67 and also see Col 17 lines 34-67-Col 18 line 1-33) and also discloses an NFC receiver (719, Fig. 7).
The NFC detection device 719 may be configured to listen for advertising messages that may be typically received from a PRU. The advertising messages may include information that may determine that the device sending the advertising messages is a PRU and not an NFC tag. In the case that the PTU does not receive a valid advertisement after a predetermined time, the NFC detection device 719 may be configured to determine that detected NFC tag is not protected and therefore the PTU may transition to a fault state in order to prevent damaging the NFC tag. Col 18 line 20-30.
Mehr does not necessary disclose wherein the PRU advertisement signal includes first information indicating that the NFC receiver included in the wireless power receiver is affected by a wireless power transmission, to the wireless power transmitter.
However Hamada disclose a mobile device 2 comprising wherein the PRU advertisement signal (S404) includes first information indicating that the NFC receiver (511) included in the wireless power receiver is affected by a wireless power transmission, to the wireless power transmitter. (Par 0037, Fig. 4).


Re Claim 15 and 37; Mehr discloses further comprising: operating in an NFC reader mode; and identifying that the external NFC tag is detected while operating in the NEC reader mode. (Col 6 line 45-67 and also see Col 17 lines 34-67-Col 18 line 1-33).

Re Claims 16 and 36; Mehr discloses further comprising: based on the external NFC tag not being detected, transmitting another PRU advertisement signal for establishing the communication connection with the wireless power transmitter, (Col 18 line 12-20).
Mehr does not disclose wherein the other PRU advertisement signal includes second information indicating that the NFC receiver included in the wireless power receiver is not affected by a wireless power transmission, to the wireless power transmitter.
However Hamada disclose a mobile device 2 comprising wherein the PRU advertisement signal (S405) includes first information indicating that the NFC receiver (511) included in the wireless power receiver is not affected by a wireless power transmission, to the wireless power transmitter. (Par 0037, Fig. 4)
Therefore it would have been obvious to one of the ordinary skill in the art before the effecting filing of the invention to have detect whether the NFC receiver is affected by the wireless power transmission in order to controls the amount of power supply per unit time according to a result 

Re Claim 17 and 27; Mehr discloses a wireless power receiver (120), comprising: 
a communication module; (Fig. 6, also see  Col 4 Line 35-40, Col 5 line 10col 14 line 43-45); and 
a controller, (processor Col 3 line 63-67) and 
wherein the controller is configured to: 
identify whether a near-field communication (NFC) tag (142) is detected, wherein the NFC tag is external to a wireless power transmitter (140) and the wireless power receiver, (120) based on the external NFC tag not being detected and an NFC receiver (719) included in the wireless power receiver. (Col 6 line 45-67 and also see Col 17 lines 34-67-Col 18 line 1-33) and also discloses an NFC receiver (719, Fig. 7).
Mehr further discloses the NFC detection device 719 may be configured to listen for advertising messages that may be typically received from a PRU. The advertising messages may include information that may determine that the device sending the advertising messages is a PRU and not an NFC tag. In the case that the PTU does not receive a valid advertisement after a predetermined time, the NFC detection device 719 may be configured to determine that detected NFC tag is not protected and therefore the PTU may transition to a fault state in order to prevent damaging the NFC tag. Col 18 line 20-30.
Mehr does not disclose the NFC receiver not being affected by a wireless power transmission, transmit, by using the communication module and over a communication connection established between the wireless power receiver and the wireless power transmitter, a 
However Hamada disclose a mobile device 2 comprising wherein the PRU advertisement signal (S405) includes first information indicating that the NFC receiver (511) included in the wireless power receiver is not affected by a wireless power transmission, to the wireless power transmitter. (Par 0035, 48, Fig. 4, Claim 16 and 17)
Therefore it would have been obvious to one of the ordinary skill in the art before the effecting filing of the invention to have detect whether the NFC receiver is affected by the wireless power transmission in order to controls the amount of power supply per unit time according to a result of the determination to prevent supplying excessive power to the NFC communication circuit in the partner apparatus.

Re Claims 20, 30 and 23, 33; Mehr discloses wherein the controller is further configured to: based on the external NFC tag being detected, transmit, by using the communication module and over the communication connection established between the wireless power receiver and the wireless power transmitter, as discussed above
Mehr does not disclose a second signal including second information and third signal including a second information indicating that the NFC receiver included in the wireless power receiver is affected by the wireless power transmission, to the wireless power transmitter.
However Hamada discloses information indicating that the NFC receiver included in the wireless power receiver is affected by the wireless power transmission, to the wireless power transmitter. (Claims 16-18).

The combination of Mehr in view of Hamada does not disclose a second signal including a second information and a third signal including a second information. 
However transmitting multiple information to control a device was known and it would have been obvious to one of the ordinary skill in the art before the filing of the invention to have transmitted a second information in order to guarantee that the appropriate command is sent to avoid any ambiguity. 

Re Claims 26 and 36; Mehr discloses wherein the controller is further configured to operate in an NFC reader mode and identify that the external NFC tag is detected while operating in the NFC reader mode. (Col 6 line 45-67 and also see Col 17 lines 34-67-Col 18 line 1-33)

Re Claims 18, 19, 21, 22, 24, 25, 28, 29, 31, 32, 34 and 35; Mehr discloses The PRU information may contain static or dynamic PRU parameters. (Col 6 line 23-24).
Mehr does not disclose wherein the first signal is a power receiving unit (PRU) static signal or a PRU dynamic signal wherein the first information is expressed as bits of "0 1", wherein the second signal is a power receiving unit (PRU) static signal or a PRU dynamic signal, wherein the second information is expressed as bits of"10", wherein the third signal is a power 
However communicating with static information or dynamic information was known and assigning bit to information was also known and it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have used the well-known static or dynamic PRU parameters when sending information in order to adequately manipulate the data being sent to the transmitter so that NFC device is adequately identified. Furthermore assigning bits to data can be used to reduce memory consumption when a program requires a number of integer variables which always will have low values. 


Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant argues that “more specifically, Shirani-Mehr was filed on in the USPTO on June 29, 2016. However, the present application claims priority to U.S. Provisional Application No. 62/351,021, which was filed in the USPTO on June 16, 2016. Accordingly, Shirani-Mehr is not prior art against the present application.”
However the examiner respectfully disagree, applicant is correct regarding the U.S. Provisional Application No. 62/351,021, which was filed in the USPTO on June 16, 2016 and Shirani-Mehr was filed on Jun. 29, 2016, however the Provisional Application does not support the claims currently presented and does not receive the benefit of the provisional date. 

Conclusion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL KESSIE/
02/11/2022
Primary Examiner, Art Unit 2836